UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) June 25, 2013 Dominion Resources, Inc. (Exact Name of Registrant as Specified in Its Charter) Virginia (State or other jurisdiction of incorporation) 001-08489 (Commission File Number) 54-1229715 (IRS Employer Identification No.) 120 Tredegar Street Richmond, Virginia (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code (804) 819-2000 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE This Amendment No. 1 to Form 8-K is filed to update the description of Dominion Resources, Inc.’s Common Stock which was filed with a Form 8-K on December 5, 2008.The description of our Common Stock has been revised to reflect recent changes in our organizational documents to reduce supermajority vote requirements and permit shareholders to call special meetings in certain circumstances and to provide other miscellaneous updates. Item 8.01Other Events. Description of Dominion Resources, Inc.’s Common Stock The information contained in Exhibit 99.1, which is incorporated herein by reference, is hereby provided to replace and supersede the description of our Common Stock currently set forth in Form 8-K filed December 5, 2008, for purposes of Securities and Exchange Commission forms that require or allow a description of our Common Stock to be incorporated by reference from a registration statement or report filed under the Securities Exchange Act of 1934, as amended. Item 9.01Financial Statements and Exhibits. Exhibit 99.1Description of Common Stock SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DOMINION RESOURCES, INC. Registrant /s/ Carter M. Reid Carter M. Reid Senior Vice President – Administrative Services and Corporate Secretary Date:June 25, 2013
